PER CURIAM:
Will Hamilton appeals the district court’s order denying his motion for sentence reduction pursuant to 18 U.S.C.A. § 3582(c)(2) (West 2000 & Supp.2008). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hamilton, No. 3:96-cr-00679-MBS-2 (D.S.C. June 19, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.